Blackburn, Judge.
In Southern Fire &c. Co. v. Freeman, 222 Ga. App. 308 (474 SE2d 195) (1996), we affirmed the trial court’s order granting Sarah Freeman’s motion for summary judgment on the issue of Southern Fire’s compliance with former OCGA § 33-34-5 (b) in the application for automobile insurance at issue. In Sarah Freeman’s cross-appeal we affirmed the trial court’s order granting Southern Fire’s motion for summary judgment on the issue of bad faith damages. The Supreme Court granted certiorari and reversed our decision regarding Southern Fire’s compliance with former OCGA § 33-34-5 (b) in Southern Fire &c. Co. v. Freeman, 268 Ga. 60 (485 SE2d 738) (1997). Accordingly, our judgment on this issue is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Andrews, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Beasley, Johnson, Smith and Ruffin, JJ, concur.

*25Decided June 20, 1997.
McLain & Merritt, William S. Sutton, for appellant.
B. Samuel Engram, Jr., for appellee.